Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/807,732 SANITARY FIXTURE IN THE FORM OF A TOILET, filed 03/03/2020. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 12/29/2021, pages 10-14, have been fully considered and are persuasive.  Therefore claims 1-20 are allowed.
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 have been corrected and are approved.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/21 was filed after the mailing date of the Non-Final Office Action on 10/04/021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Kosugi et al fails to teach or suggest singularly, or an obvious combination of a sanitary facility in the form of a toilet having a water supply chamber extends only in a rear rim region and a second and third flushing opening each allow for a horizontal and a tangential flushing.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	






/LORI L BAKER/Primary Examiner, Art Unit 3754